Electronically Filed
                                                         Supreme Court
                                                         SCWC-13-0003039
                                                         29-AUG-2017
                                                         02:25 PM



                           SCWC-13-0003039

           IN THE SUPREME COURT OF THE STATE OF HAWAI#I


                          STATE OF HAWAI#I,
                   Petitioner/Plaintiff-Appellee,

                                 vs.

                     VICENTE KOTEKAPIKA HILARIO,
                   Respondent/Defendant-Appellant.


         CERTIORARI TO THE INTERMEDIATE COURT OF APPEALS
               (CAAP-13-0003039; CR. NO. 11-1-0023)

       ORDER REJECTING APPLICATION FOR WRIT OF CERTIORARI
 (By: Recktenwald, C.J., Nakayama, McKenna, Pollack, and Wilson, JJ.)

          Petitioner/Plaintiff-Appellee State of Hawaii’s

application for writ of certiorari filed on July 21, 2017, and

Respondent/Defendant-Appellant Vicente Kotekapika Hilario’s

application of writ of certiorari filed on July 23, 2017, are

hereby rejected.

          DATED:   Honolulu, Hawai#i, August 29, 2017.

                               /s/ Mark E. Recktenwald

                               /s/ Paula A. Nakayama

                               /s/ Sabrina S. McKenna

                               /s/ Richard W. Pollack

                               /s/ Michael D. Wilson